WR-83,141-01
                                                                 COURT OF CRIMINAL APPEALS
                                                                                  AUSTIN, TEXAS
                                                              Transmitted 4/16/2015 11:06:22 AM
                                                                Accepted 4/16/2015 11:26:19 AM
                                                                                   ABEL ACOSTA
                     IN THE COURT OF CRIMINAL          APPEALS                             CLERK

IN RE                                    §           CASE NO. ______________
                                                                     RECEIVED
                                                                    COURT OF CRIMINAL APPEALS
JUSTIN CHISUM                            §                                 4/16/2015
                                                                      ABEL ACOSTA, CLERK


 MOTION FOR LEAVE TO FILE EMERGENCY WRIT OF MANDAMUS

      Respondent The Honorable William Eichman, II, is the duly elected and

qualified judge of the 364th District Court of Lubbock County, Texas. By virtue of

his office, Respondent has jurisdiction over the instant case in which

Defendant/Relator is seeking relief.

      Defendant/Relator seeks relief in the instant case from Respondent’s failure

to perform a ministerial duty, to wit: Respondent has failed to stay proceedings in

Defendant/Relator’s case despite the legislative mandate of article 46B.004(d) of the

Texas Code of Criminal Procedure.

      The act or acts Defendant/Relator seeks to compel of Respondent are

ministerial rather than discretionary.

      Moreover, Defendant/Relator seeks relief in the instant case from

Respondent’s abuse of discretion, to wit: Respondent has failed to stay proceedings

despite   evidence    of   Defendant/Relator’s    incompetency       in   violation   of

Defendant/Relator’s right to due process, right to counsel, and right to defend

himself under the Fifth, Sixth, and Fourteenth Amendments of the United States

Constitution and article I, section 10 of the Texas Constitution.
      Defendant/Relator has no other adequate remedy at law to compel Respondent

to grant the above request.

      WHEREFORE, PREMISES CONSIDERED Defendant/Relator’s right to

Due Process, as guaranteed by the Fifth and Fourteenth Amendments of the United

States Constitution and article I, section 10 of the Texas Constitution; right to defend

himself guaranteed by the Sixth and Fourteenth Amendments of the United States

Constitution and article I, section 10 of the Texas Constitution; and right to a stay of

proceedings under article 46B.004(d) of the Texas Code of Criminal Procedure, have

been denied and Defendant/Relator is entitled to a writ of mandamus to compel the

Honorable Trial Judge to grand the instant request.

                                        Respectfully submitted,



                                        THE LAW OFFICE OF                   ALLISON
                                        CLAYTON
                                        P.O. Box 64752
                                        Lubbock, Texas 79464-4752
                                        Tel: (806) 773-6889
                                        Fax: (888) 688-4515


                                        By:_________________________________
                                        Allison Clayton
                                        State Bar Number 24059587

                                        Attorney for Justin Chisum
                        CERTIFICATE OF SERVICE

      I certify that on April 16, 2015, a copy of this brief was served on opposing

counsel, Jeffrey S. Ford of the Lubbock County District Attorney’s Office and on

the trial court, the Honorable William Eichman, II, of the 364th District Court of

Lubbock County, Texas, via electronic mail.

                                      _________________________________
                                      Allison Clayton